Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.
Notice of Allowance
This is a Notice of Allowance in response to the RCE filed on 6/10/2022.  Claims 1, 8, 11, 14, and 18 have been amended. Claims 4, 7, 10, 16, and 19 are cancelled.  Claim 21 is new.  
Claims 1-3, 5, 6, 8, 9, 11-15, 17, 18, 20, and 21 are allowed.
Claim Objections
All claim objections have been withdrawn due to claim amendments.
Claim Rejections - 35 USC § 101
All 112(b) rejections have been withdrawn due to claim amendments.
Claim Rejections - 35 USC § 101
All 101 rejections have been withdrawn for the following reasons:
Applicant rolled claims 4 and 7 into independent claim 1 and rolled claim 16 and 19 into independent claim 14 and also added further limitations.  The added limitations of the dependent claims in combination with each of the limitations of each independent claim now apply the judicial exception into some other meaningful way beyond generally linking the user of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examiner finds Applicant’s arguments persuasive in that the claimed invention “recites a unitary and technical improvement to DMPs and explicitly recites the improvement (e.g., 50 milliseconds or less) and technical features that enable the improvement to the DMP. Particularly, amended claim 1 explicitly recites that the DMP stores user data in a shared memory, wherein at least one other DMP accesses the shared memory. In other words, the shared memory provides a lightweight memory that allows multiple DMP's to access the shared memory thereby providing lightweight and scalable computing platform. Claim 1 has also been amended to recite that the DMP preprocesses commerce data and the hierarchical tree that is used to generate a rank and provide a second category, which is a node in the hierarchical tree. That is, amended claim 1 recites preprocessing operations that enhance efficiency of the DMP to reduce the amount of operations needed at runtime. The technical features of amended claim 1 are what allow the DMP of amended claim 1 to provide the second category of offerings for the following commerce stream within 50 milliseconds of receiving the user data for the user of the end-user device, as recited by amended claim 1.” (See p. 12 of Remarks filed on 6/10/2022.)  
Applicant’s arguments, as stated on p. 14 of the Remarks filed on 6/10/2022, are also found persuasive.  Specifically, Applicant states, “Accordingly, amended claim 1 recites improvements to a DMP, including accessing shared memory, preprocessing commerce data, and employing a rank and hierarchical tree to achieve the desired result of providing the second category in less than 50 milliseconds. Not only does amended claim 1 achieve the desired result, but the steps of amended claim 1 provide for a lightweight DMP application that stores data for preprocessing in a shared memory accessible by other DMPs. The DMP application is lightweight because preprocessing obviates the need for extensive real-time operations of well-known DMP systems and the hierarchical tree structure reduces computational complexity of vigorous heuristic and machine learning techniques employed by well-known DMP systems. Because the steps of amended claim 1 taken together provide an improvement to DMPs, amended claim 1 provides a practical application of a judicial exception.”
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The previously applied references of Rajagopal, Copeland, Lunt, and Lal do not teach “and the second category of the second offering represents a node in the hierarchical tree that has a second parent, different from the first parent, wherein the first category and the second category have a hierarchical distance and a rank that is based on the hierarchical distance and percent of users that executed both the leading commerce stream and a second commerce stream of the plurality of commerce streams that included an offering corresponding to the second category”.  
Rajagopal teaches identifying a category of offerings, and mapping identifiers from the received user data for the user to a plurality of different categories of offerings and matching the particular category of the leading commerce stream to a second category of offerings to a second category of offerings for a following commerce stream based on commerce data characterizing a plurality of commerce streams executed in a window time.  
Lal teaches wherein the category of offerings for the leading commerce stream corresponds to a node in a hierarchical tree that has a first parent node; and the second category of the second offering represents a node in the hierarchical tree that has a second parent, different from the first parent. Copeland teaches generating, by a web server, an advertisement for the particular offering; and providing, by the web server, the advertisement to the end-user device.  
Lundt teaches wherein the IDs in the received user data are embedded as a key value pair in a Hypertext Transfer Protocol (HTTP) header provided to the DMP real time processing computing platform. However, none of these references teach “and the second category of the second offering represents a node in the hierarchical tree that has a second parent, different from the first parent, wherein the first category and the second category have a hierarchical distance and a rank that is based on the hierarchical distance and percent of users that executed both the leading commerce stream and a second commerce stream of the plurality of commerce streams that included an offering corresponding to the second category”.  
The previously tagged references also do not teach those claim limitations:
Linden (US2014/0100986) discusses discovering item relationships between particular items based on item purchases in order to generate personalized item recommendations for users.
Nikovski (US2007/0244747) discusses recommending a product to a consumer based on the purchasing history and a decision tree.
Lee Hyung Woo (KR102142126B1), which discusses classifying products into optimal category within the hierarchical category and based on this hierarchical category, the products with high possibility of purchase together with the products in the shopping cart by the user are selected, it make recommendations efficiently.
Gaidarev P (JP 6125627) generates a consumer decision tree (“CDT”) by receiving customer purchase data that includes transactions for a plurality of products, each having at least one product attribute. The system identifies a plurality of similar products in the product category from the purchase data and identifies one or more attributes corresponding to each similar product. The system assigns the product category to the current level of the CDT and determines the most important attribute of the plurality of attributes at the current level. The system forms the next level of CDT by dividing the most important attributes into multiple subsections, each corresponding to the attribute value of the most important attribute. The system then assigns each subsection to the current level and repeats for each subsection determining the most important attributes and forming the next level of CDT until the end node is identified.
Niu et al, “Product hierarchy-based customer profiles for electronic commerce recommendation” discusses building customer profiles based on product hierarchy for more effective personalization in electronic commerce. We divide each customer profile into three parts: basic profile learned from customer demographic data, preference profile learned from behavioral data, and rule profile mainly referring to association rules. Based on customer profiles, two kinds of recommendations can be generated, which are interest recommendation and association recommendation. We also propose a special data structure, that is Profile Tree for effective searching and matching. In terms of our method, customer profiles can be constructed online and real time recommendation can be implemented.
Kirchgessner et al, “Testing Interestingness Measures in Practice: A Large-Scale Analysis of Buying Patterns”, ranks association rules in the retail domain to find associations between customer segments and products and between products and categories.
Kong et al, "De-biased dart ensemble model for personalized recommendation” discusses using historical behaviors of users to recommend new items that are likely to be of interest to them using purchases 
Ding et al, “Improve E-Commerce Recommendation by Classification Tree and Fuzzy Sets” discusses using a hybrid filtering approach based on taxonomy of E-Commerce Platforms which uses classification tree of products to find users with similar shopping intentions and to find appropriate products for customers.
Further search found:
Chen et al, “PurTreeClust: A Clustering Algorithm for Customer Segmentation from Massive Customer Transaction Data" discusses using transaction data, where each product (item) bought by a customer corresponds to a leaf node in the product tree. To facilitate the analysis and visualization of customer’s behavior, we build a “personalized product tree” for each customer, called purchase tree. The purchase tree can be built by aggregating all products in a customer’s transactions, and pruning the product tree by only retaining the corresponding leaf nodes and all paths from root note to leaf nodes.
Frazer (US2010/0049538) discusses modelling consumer financial behavior based on actual historical spending patterns that reflect the time-related nature of each consumer's purchase. Further, it is desirable to extract meaningful classifications of merchants based on the actual spending patterns, and from the combination of these, predict future spending of an individual consumer in specific, meaningful merchant groupings. This is done by reading transaction data, determining insights and relationships between a first entity and a second entity from the collected transaction data. Once these relationships and insights have been determined, the possibility of a future event occurring in one of a number of selected time periods can be determined using a predictive time-to-event component.
Li (CN110378723) recommends products in different product categories based on transaction data and purchased products.
Kuman (US8,015,140) discusses receiving transaction data comprising a plurality of purchase transactions of a plurality of products by a plurality of consumers; identifying patterns of interest in pair-wise relationships in the transaction data between products and purchasers using a pair-wise co-occurrence consistency framework, the pair-wise co-occurrence consistency framework comprising a semi-supervised insight discovery and data-drive decision analytics framework, the pair-wise relationship being represented in a graph structure containing a set of nodes representing entities, a set of edges representing strength of relationships between pairs of nodes, a weighted edge being used between each pair of nodes to represent a consistency with which products in particular categories are purchased together, edges with weights below a predetermined threshold being ignored; and initiating one or more subsequent transactions having offerings optimized using the identified patterns of interest.
However, none of these references teach “and the second category of the second offering represents a node in the hierarchical tree that has a second parent, different from the first parent, wherein the first category and the second category have a hierarchical distance and a rank that is based on the hierarchical distance and percent of users that executed both the leading commerce stream and a second commerce stream of the plurality of commerce streams that included an offering corresponding to the second category” where both the hierarchical distance and the per percent of users that executed both the leading commerce stream and a second commerce stream of the plurality of commerce streams that included an offering corresponding to the second category are both used to determine a rank.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/Primary Examiner, Art Unit 3621